Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Synergy Resources Corporation Platteville, Colorado We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (File numbers 333-186726 and 333-188364) and Form S-8 (File number 333-191684) of our report dated October 28, 2014 relating to the financial statements and the effectiveness of Synergy Resources Corporation’s internal control over financial reporting, which appear in this Form 10-K. /s/ EKS&H, LLLP Denver, Colorado October 28, 2014
